Fourth Court of Appeals
                                San Antonio, Texas
                                        April 9, 2020

                                    No. 04-19-00714-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                  Appellants

                                             v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                        Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 4845
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

    On April 7, 2020, appellee filed a Motion to Dismiss for Want of Prosecution. We
ORDER appellant to respond to appellee’s motion on or before April 20, 2020.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court